Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00805-CR

                               EX PARTE Santos GUEVARA

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 4704-A
                       Honorable N. Keith Williams, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s order denying the
application for writ of habeas corpus is AFFIRMED.

       SIGNED March 4, 2015.


                                                _____________________________
                                                Marialyn Barnard, Justice